Title: [Notes of Debates in the Continental Congress, 26–27 September 1774.]
From: Adams, John
To: 


       Mr. Lee made a Motion for a Non Importation.
       Mr. Mifflin. The ist of Novr. ought to be fixed, for no honest orders were sent after the first of June. Orders are generally sent in April and May. But the Intention was known, of a Non Importation.
       Coll. Bland. I think the Time ought to be fixed, when Goods are shipp’d in Great Britain, because a ship may have a long Voyage.
       Mr. Gadsden. For the ist of Novr.—We may be deceived and defrauded, if we fix it to the Time when Goods are shipped.
       Coll. Lee. Invoices have been antedated.
       Mr. John Rutledge. I think all the Ways and Means should be proposed.
       Mr. Mifflin. Proposes Stoppage of Flax seed and Lumber to the West Indies—and Non Importation of dutied Articles—to commence ist. Aug. 1775.
       Mr. Chace Chase. Force, I apprehend is out of the Question, in our present Enquiry.
       In 1770, the annual Tax was 13 millions. Last Year it was only 10 millions.
       Land Tax, Malt Tax, perpetual Funds, amount to only 10 millions. They are compelled to raise 10 millions in time of Peace.
       The Emigrations from G. Britain prove that they are taxed as far as they can bear.
       A total Non Import and Non Export to G. Britain and W. Indies must produce a national Bankruptcy, in a very short Space of Time.
       The foreign Trade of G. Britain is but four Million and an half. As great a Man as ever Britain produc’d, calculated the Trade with the Colonies at two Millions. I believe the Importation to the Colonies now represented, may be three millions.
       A Non Exportation amounts to 3 millions more, and the Debt due to four Million. Two thirds in the Colonies, are cloathed in British Manufactures. Non Exportation of vastly more importance than a Non Importation—it affects the Merchants as well as Manufacturers, the Trade as well as the Revenue.
       60 thousand Hdds. of Tobacco—225 british Ships employed.
       I am for a Non Exportation of Lumber to W. Indies immediately.
       The Importance of the Trade of the West Indies to G. Britain almost exceeds Calculation.
       The Sugar carries the greatest Revenue—the Rum a great deal.
       If you dont stop the Lumber immediately, you cant stop it at all. If it takes Place immediately, they cant send home their next Years Crop.
       A Non Exportation at a future day, cannot avail us.
       What is the Situation of Boston and the Massachusetts.
       A Non Exportation at the Virginia Day, will not opperate before the fall 1766 1776.
       I It would not affect the Trade of the Colonies to the Mediterranean or other Parts of the World.
       I am for a more distant Day than the first of November.
       Mr. Linch. We want not only Redress, but speedy Redress. The Mass, cant live without Government I think one Year. Nothing less than what has been proposed, by the Gentleman last speaking, will put the Colonies in the State I wish to see them in. I believe the Parliament would grant us immediate Relief. Bankrupcy would be the Consequence if they did not.
       
       Mr. Gadsden. By saving our own Liberties, we shall save those of the West Indies. I am for being ready, but I am not for the sword. The only Way to prevent the sword from being used is to have it ready.
       ’Tho the Virginians are tied up, I would be for doing it without them.
       Boston and New England cant hold out—the Country will be deluged in Blood, if We dont Act with Spirit. Dont let America look at this Mountain, and let it bring forth a Mouse.
       Mr. Chace. We cant come into a Non Exportation immediately without Virginia.
       Mr. Cushing. For a Non Importation, Non Exportation and Non Consumption, and immediately.
       Coll. Bland. It has been our Glory sentence unfinished
       Mr. Hooper. We make some Tobacco. I was instructed to Protest vs. Petitioning alone.
       Tar, Pitch, and Turpentine We can ship nowhere but to Great Britain. The whole of the Subsistence of the People in the Southern Parts, are from naval Stores.
       G. Britain cannot do without Naval Stores, from N. Carolina.
       Mr. Ed. Rutledge. A Gentleman from the other End of the Room talked of Generosity. True Equality is the only public Generosity. If Virginia raises Wheat instead of Tobacco they will not suffer. Our Rice is an enumerated Commodity. We shall therefore loose all our Trade.
       I am both for Non Im and Exportation to take Place immediately.
       Mr. Henry. We dont mean to hurt even our Rascalls—if We have any. I move that December may be inserted instead of November.
       Mr. Jay. Negociation, suspension of Commerce, and War are the only three things. War is by general Consent to be waived at present.
       I am for Negociation and suspension of Commerce.
       Coll. Lee. All Considerations of Interest and Equality of Sacrifice should be laid aside.
       Produce of the other Colonies, is carried to Markett, in the same Year when it is raised, even Rice.
       Tobacco is not untill the next Year.
       Mr. Sullivan. We export Masts, Boards, Plank, Fish, Oil and some Potash. Ships, we load with Lumber for the West Indies, and thence carry Sugar to England and pay our Debts that Way.
       Every kind of Lumber, We export to West Indies.
       Our Lumber is made in Winter. Our Ships sale in Jany. or Feby. for W. Indies.
       
       Coll. Dyer. They have now drawn the Sword, in order to execute their Plan, of subduing America. And I imagine they will not sheath it, but that next Summer will decide the Fate of America.
       To withdraw all Commerce with Great Britain at once, would come upon them like a Thunder Clap. By what I heard Yesterday, G. Britain is much more in our Power, than I expected—the Masts from the Northward—the Naval Stores from N. Carolina.
       We are struggling for the Liberties of the West Indies and of the People of G. Britain as well as our own—and perhaps of Europe.
       Stopping the Flax Seed to Ireland would greatly distress ’em.
       
        Govr. Ward.
       
       Mr. Cushing. Whoever considers the present State of G. Britain and America must see the Necessity of spirited Measures. G.B. has drawn the sword against Us, and nothing prevents her sheathing it in our Bowells but Want of Sufficient Force.
       I think it absolutely necessary to agree to a Non Importation Non Exportation immediately.
      